Case 1:19-cv-01881-PAE-SN Document 40 Filed 10/07/19 Page 1 of 8

Michael Faillace & Associates, P.C.

Employment and Litigation Attorneys

60 East 42 Street, Suite 4510 Telephone: (212) 317-1200
New York, New York 10165 Facsimile: (212) 317-1620

October 3, 2019

 

VIA ECE

Hon. Paul A. Engelmayer
United States District Judge
United States District Court
Southern District of New York
40 Centre Street

New York, NY 10007

Re: JUraga Pavias et al vy. Jeannie's Deli Corp.
Case No. 19cv1881 (PAE) (SN)

Your Honor:

This office represents Plaintiffs Raymundo Salvador Uraga Pavias and Jorge Luis Miranda
Garcia in the above-referenced matter. We submit this letter, together with Defendants’ counsel,
to respectfully request that the Court approve the settlement reached between Plaintiffs and
Defendants Jeannie's Deli Corp. (d/b/a Park Fresh Deli f/d/b/a Jeannie's Deli Corp. f/d/b/a Chelsea
Food Market), Park Fresh Deli Express Corp. (d/b/a Park Fresh Deli f/d/b/a Jeannie's Deli Corp.
f/d/b/a Chelsea Food Market), Delicious Food Mart, Inc. (d/b/a Park Fresh Deli f/d/b/a Jeannie's
Deli Corp. f/d/b/a Chelsea Food Market), and Suk N Park (‘“Defendants” and together with
Plaintiffs, the Parties”).

The Parties have agreed to a negotiated Settlement Agreement (the “Agreement”) after
extensive discussions and a mediation through the Court’s mediation program before Laurence
Silverman. The proposed Agreement is attached hereto as Exhibit A. We therefore ask the Court
to approve the settlement, pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d

Cir. 2015).

Certified as a minority-owned business in the State of New York
Case 1:19-cv-01881-PAE-SN Document 40 Filed 10/07/19 Page 2 of 8

Hon. Paul A. Engelmayer
October 3, 2019
Page 2 of 8

The Parties represent to the Court that while the Plaintiffs believe that the settlement
amount is less than what they would be entitled to if they prevailed at trial, that the settlement is
fair, as discussed herein.

Background

Plaintiffs were employed by Defendants to work at a deli located at 194 8th Avenue, New
York, New York 10011, under the name “Park Fresh Deli,” and previously known as Jeannie’s
Deli.

Plaintiffs allege that Plaintiff Raymundo Salvador Uraga Pavias was employed by
Defendants as a sandwich maker from approximately 2010 until on or about February 9, 2019.
From approximately February 2013 until on or about June 2016, Plaintiff Uraga worked from
approximately 7:00 a.m. until on or about 7:00 p.m. to 7:30 p.m., 6 days a week. From
approximately July 2016 until on or about January 2017, Plaintiff Uraga worked from
approximately 7:00 a.m. until on or about 5:00 p.m. to 5:30 p.m., 6 days a week. From
approximately January 2017 until on or about September 2018, Plaintiff Uraga worked from
approximately 6:00 a.m. until on or about 2:00 p.m. to 2:30 p.m., 6 days a week. From
approximately October 2018 until on or about February 9, 2019, Plaintiff Uraga worked from
approximately 8:30 p.m. to 9:00 p.m. until on or about 5:00 a.m. to 5:30 a.m., 6 days a week.
Throughout his employment, Plaintiff Uraga was paid his wages in cash. From approximately
February 2013 until December 2014, Plaintiff Uraga was paid a fixed salary of $540 per week.
From approximately January 2015 until on or about December 2015, Defendants paid Plaintiff
Uraga a fixed salary of $580 per week. From approximately January 2016 until on or about
December 2016, Defendants paid Plaintiff Uraga a fixed salary of $670 per week. In 2017

Defendants paid Plaintiff Uraga a fixed weekly salary of $800 per week. In 2018 and 2019,
Case 1:19-cv-01881-PAE-SN Document 40 Filed 10/07/19 Page 3 of 8

Hon. Paul A. Engelmayer

October 3, 2019

Page 3 of 8

Defendants paid Plaintiff Uraga in accordance with minimum and overtime laws, but did not pay
him spread of hours pay.

Plaintiffs allege that Plaintiff Jorge Luis Miranda Garcia worked for Defendants from
approximately June 2017 until February 23, 2019. Plaintiff Miranda worked as a stocker and
delivery worker, and was required to spend a considerable part of his work day performing non-
tipped duties, including but not limited to mopping, sweeping, cleaning the windows, preparing
yogurts, cutting vegetables, fruits and meats, stocking delivery products, dishwashing and cleaning
the sidewalk in front of the store. In 2017 Plaintiff Miranda was paid at a fixed daily salary that
regularly paid him $620 per week for approximately 62 hours of work, but would be reduced by
$100 on rare occasions when he worked five days instead of six. Plaintiff Miranda was paid a legal
rate of pay in 2018, but in 2019 he was paid at the rate of $13.25 per hour as his regular rate of pay
and $19.875 as his overtime rate of pay. That was below the New York minimum wage rate of
$13.50 per hour and overtime of $20.25 per hour.

Plaintiffs therefore brought this action seeking to recover unpaid minimum wages,
overtime wages, spread of hours, liquidated damages, interest, attorneys’ fees, and costs, pursuant
to the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201 et seq. (“FLSA”), the New York
Minimum Wage Act, N.Y. Lab. Law §§ 650 et seq., and overtime wage orders of the New York
Commission of Labor codified at N.Y. Comp. Codes R. & Regs. tit. 12, § 146-1.6.

Defendants denied Plaintiffs’ allegations and possess documentation that they allege
supports their position. Defendants produced documentation that forced Plaintiffs to accept that
Uraga was paid the correct minimum and overtime wage in 2018 and 2019, and that Miranda was
paid the correct minimum and overtime wage in 2018. It also tended to discredit some of the

original allegations of the complaint. For periods before 2018, the documents did not appear to
Case 1:19-cv-01881-PAE-SN Document 40 Filed 10/07/19 Page 4 of 8

Hon. Paul A. Engelmayer

October 3, 2019

Page 4 of 8

clearly identify the basis of the Plaintiffs’ pay, but possibly indicated a fixed daily rate rather than
a weekly rate. Moreover, Defendants have claimed an inability to pay a large judgment. After
weighing the risks of trial and costs of further litigation, the Parties have reached an agreement at

an early stage.

Settlement

The Parties have agreed to resolve this action for the total sum of $150,000.00 which will
be paid as outlined in Exhibit A. The Plaintiffs estimated that, in a best case scenario, they would
be entitled to approximately $154,000 in minimum and overtime base damages. However, if
Defendants were to succeed, they estimate that the Plaintiffs would be entitled to a minor amount,
if anything at all. Moreover, because of Defendants’ limited resources, the settlement amount may
be well above what the Plaintiffs could recover if they obtained a judgment.

$99,488.67 of the settlement amount will be paid to the Plaintiffs. The remaining
$50,511.33 will be applied as attorneys’ fees and costs.

There is a “strong presumption in favor of finding a settlement fair,” as “the Court is
generally not in as good a position as the parties to determine the reasonableness of an FLSA

settlement.” Lliguichuzhca v. Cinema 60, LLC, 948 F.Supp.2d 362, 365 (S.D.N.Y. 2013) (quoting

 

Crabtree v. Volkert, Inc., 2013 WL 593500, at *3 (S.D.Ala. Feb. 14, 2013)). “In considering

 

whether a settlement is fair and reasonable, the principal question is ‘whether the agreement
reflects a reasonable compromise of disputed issues [rather] than a mere waiver of statutory rights
brought about by an employer's overreaching.’” Jd. (quoting Le v. SITA Info. Networking
Computing USA, Inc., 2008 WL 724155, at *1 (E.D.N.Y. Mar. 13, 2008)). Courts consider factors
including ‘‘(1) the Plaintiff's range of possible recovery; (2) the extent to which ‘the settlement

will enable the parties to avoid anticipated burdens and expenses in establishing their respective
Case 1:19-cv-01881-PAE-SN Document 40 Filed 10/07/19 Page 5 of 8

Hon. Paul A. Engelmayer
October 3, 2019
Page 5 of 8
claims and defenses’; (3) the seriousness of the litigation risks faced by the parties; (4) whether
‘the settlement agreement is the product of arm's-length bargaining between experienced counsel’;
and (5) the possibility of fraud or collusion.” Wolinsky, 900 F.Supp.2d at 225 (quoting Medley v.
Am. Cancer Soc., No. 10-cv-3214 (BSJ), 2010 WL 3000028, at *!1 (S.D.N.Y. July 23, 2010)).

The agreement here is fair to the Plaintiffs. The Plaintiffs have been represented by counsel
throughout this lawsuit and have made an informed decision to settle the action at an early stage
of litigation, without incurring the costs or encumbrance of lengthy litigation and trial. The
$150,000 being paid is approximately the Plaintiffs best-case scenario wage recovery, and the
$99,488.67 that they will be receiving after attorneys’ fees accounts for a significant portion of
any alleged unpaid minimum and overtime wages that they could have potentially recovered at
trial. This recovery is also well over what the Plaintiffs would recover if Defendants were to
successfully prove that Defendants paid the Plaintiffs in accordance with the law. Furthermore,
the Agreement is the product of arm's-length bargaining between experienced counsel and there is
no possibility of fraud or collusion, as the Parties settled at a settlement conference conducted by
Laurence Silverman through the Court’s mediation program.

The Plaintiffs’ Attorneys’ Fees are Fair and Reasonable

Under the settlement, the Plaintiffs’ counsel will receive $50,511.33 from the settlement
fund as attorneys’ fees and costs. This represents costs plus one-third of the Settlement amount
after costs, a reduction in fees from what is identified in the g Plaintiffs’ retainer agreements, which
provides that forty percent of the Plaintiffs’ recovery will be retained by the firm.

The amount provided to the Plaintiffs’ counsel under the settlement is fair and reasonable
as it is consistent with the range of fees typically awarded in cases in this Circuit. See Calle v.

Elite Specialty Coatings Plus, Inc. 2014 U.S. Dist. LEXIS 164069 at *9 (E.D.N.Y. Nov. 19, 2014)
Case 1:19-cv-01881-PAE-SN Document 40 Filed 10/07/19 Page 6 of 8

Hon. Paul A. Engelmayer
October 3, 2019
Page 6 of 8

(“A one-third contingency fee is a commonly accepted fee in this Circuit”). In light of the nature

of the issues herein, and the extensive negotiations necessary to reach the agreed-upon settlement,

Plaintiffs’ requested award is reasonable.

Given the Plaintiffs’ counsel’s significant experience representing plaintiffs in New York

City in wage and hour litigation, the Plaintiffs’ counsel was able to obtain a favorable pre-trial

result due to the Parties’ cooperative exchange of information and frequent negotiations.

Attached hereto as Exhibit B, are the Plaintiffs’ attorneys’ time records. A brief biography

of each attorney who performed billed work in this matter is as follows:

Mr. Faillace is the Managing Member of Michael Faillace & Associates, P.C, and has
been in practice since 1983. From 1983 to 2000, he was in-house Employment Counsel
with International Business Machines Corporation (IBM). Mr. Faillace taught
employment discrimination as an Adjunct Professor at Fordham University School of
Law since 1992 and at Seton Hall University Law School from 1995 to 1998, and is a
nationally-renowned speaker and writer on employment law. He also is the author of
the ADA, Disability Law Deskbook: The Americans with Disabilities Act in the
Workplace, published by Practicing Law Institute (PLI), and other employment law
publications and presentations. His work is billed at the rate of $450 and indicated by
the initials “MF.”

Joshua Androphy is the senior attorney at Michael Faillace & Associates, P.C. and his
work is billed at $400 per hour. He graduated from Columbia University School of
Law in 2005, where he was a Harlan Fiske Stone Scholar and Managing Editor of the
Columbia Journal of Law and Social Problems. Following Jaw school, he developed

a broad background in litigation at Olshan Frome Wolosky LLP, where he practiced
Case 1:19-cv-01881-PAE-SN Document 40 Filed 10/07/19 Page 7 of 8

Hon. Paul A. Engelmayer
October 3, 2019
Page 7 of 8
complex commercial litigation, employment litigation, securities litigation and
contract litigation for seven years. Since joining Michael Faillace & Associates, P.C.
in 2012, he has been responsible for litigating all aspects of individual, collective, and
class action employment claims in state and federal court. He was named a Super
Lawyers Rising Star for employment litigation each year from 2014 through 2018.
His work is indicated by the initials “JA.”
e Work performed by paralegals is indicated by the initials “PL.” and billed at the rate of
$100 per hour.
The requested attorneys’ fees and costs in the parties’ settlement are reasonable under the
circumstances and the Plaintiffs have agreed to these fees and costs by agreeing to the settlement

amount. Asa result, the fees should be approved.

Conclusion

The Plaintiffs have been represented by counsel throughout this lawsuit, and the Plaintiffs’
counsel has agreed to the settlement amount based on the approval of his clients. Plaintiffs’
interests have thus been adequately safeguarded.

In full consideration of the issues presented in Cheeks, we believe that the parties’
agreement is fair and reasonable, and that the settlement should be approved. A Stipulation of
Final Dismissal will be filed for so-ordering after execution of the agreement and upon receipt of
confirmation from the Court that the settlement has been approved.

Thank you for your consideration in this matter.

Respectfully Submitted,

/s/ Joshua §. Androphy
Joshua S. Androphy, Esq.
Case 1:19-cv-01881-PAE-SN Document 40 Filed 10/07/19 Page 8 of 8

Hon. Paul A. Engelmayer
October 3, 2019
Page 8 of 8

Michael Faillace & Associates, P.C.
Attorneys for Plaintiffs
CCt Andrew Kimler, Esq. (via ECF)
Avrohom Gefen, Esq. (via ECF)
Attorney for Defendants

16/4/19

The Court has reviewed and approves of the parties’ settlement agreement.

SO ORDERED. p ul {\ . EK prey

PAUL A. ENGELMA YER
United States District Judge

 
